Citation Nr: 0729976	
Decision Date: 09/24/07    Archive Date: 10/01/07

DOCKET NO.  04-31 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether Department of Veterans Affairs compensation 
benefits were correctly terminated effective December 27, 
2001 due to "fugitive felon" status.  

2.  Whether an overpayment of $4,248.80 in VA disability 
compensation benefits due to "fugitive felon" status was 
properly created. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.  He was awarded a Combat Infantryman's Badge, Purple 
Heart, Vietnam Service Medal, and Vietnam Campaign Medal.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from determinations dated in June 2003, September 
2003, and November 2003 of the Regional Office (RO) in Los 
Angeles, California, which terminated the veteran's VA 
disability compensation benefit payments based on his status 
as a fugitive felon.  The veterans' benefits were terminated 
effective December 27, 2001.  He was notified in September 
2003 that the overpayment indebtedness was $4,258.80.  This 
matter was subsequently transferred to the RO in Albuquerque, 
New Mexico.  

The Board notes that in September 2004, the veteran requested 
a hearing before the Board.  A hearing was scheduled in 
September 2005 and the veteran failed to report to the 
hearing without explanation.  Accordingly, the Board will 
proceed as if the hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran challenges the validity and amount of the debt in 
question.  The veteran had been receiving VA disability 
compensation benefits for a service-connected gunshot wound 
to the left tibia with neuropathy of the left peroneal nerve 
and foot drop.  A 30 percent rating has been assigned from 
January 17, 1970.  

In September 2003, VA's Office of Inspector General prepared 
a report indicating that an arrest warrant had been issued 
for the veteran on July 7, 1992, in Bakersfield, California, 
for the offense of dangerous drugs.  

In June 2003 and September 2003, the RO informed the veteran 
of his status as a fugitive felon.  The veteran was given an 
opportunity to submit evidence establishing that his warrant 
was cleared.  The RO notified that veteran that if he did not 
submit such evidence, his benefits would be terminated 
December 27, 2001, the effective date of the fugitive felon 
provisions of Public Law 107-103.  In November 2003, the 
veteran was notified that his benefits were terminated 
effective December 27, 2001.  He was notified in September 
2003 that the overpayment indebtedness was $4,258.80.

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  The term "fugitive felon" means a person who is a 
fugitive by reason of (A) fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees, or (B) 
violating a condition of probation or parole imposed for 
commission of a felony under Federal or State law.  38 
U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2007).

The Board finds that additional development is necessary in 
order to determine whether the veteran is a fugitive felon.  
The record is not entirely clear as to whether the veteran 
was in fact a "fugitive felon" for purposes of termination of 
VA disability compensation benefits.  In a September 2004 
statement, the veteran asserted that the charges in 
California were dismissed.  In a statement dated in October 
2003, the veteran stated that he had contacted the warrant 
agency in Bakersfield, California, and the warrant company 
would not give the veteran any information about the warrant.  
It is not clear if the veteran engaged in any actions that 
might be construed as fleeing to avoid prosecution, or 
custody or confinement after conviction, for an offense, or 
an attempt to commit an offense, which is a felony under the 
laws of the place from which the person flees.  
38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2).  The Board also 
notes that the report from the Inspector General does not 
specify the offense was a misdemeanor or felony.  

In light of the above, further evidentiary development is 
needed to determine whether the veteran was correctly 
identified as a fugitive felon under 38 U.S.C.A. § 5313B; 38 
C.F.R. § 3.665(n).  On remand, the RO should obtain a copy of 
the arrest warrant and any evidence from the relevant local 
law enforcement office and/or Court in Bakersfield. 
California, regarding when the warrant was served on the 
veteran and any other investigative reports or court 
documents that may shed light on the veteran's knowledge of 
when the arrest warrant was issued and what actions he may 
have taken upon becoming aware of the arrest warrant (either 
through proper service or through actual notice), including 
any information as to whether the charges were dismissed.  

Regarding the validity of the amount of the overpayment, the 
Board is unable to account for the precise amount of the 
overpayment that the RO levied against the veteran.  The 
record shows that the RO determined that the overpayment 
indebtedness was initially $4,248.80.  In December 2004, 
however, it is indicated that the amount of indebtedness is 
$6,196.80.  See also January 2005 VA notice letter.  On 
remand, the RO should conduct an audit of the veteran's 
disability compensation benefits in order to determine the 
precise amount of the overpayment that was produced.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate state or 
local law enforcement agency and/or state 
or local Court in Bakersfield, California 
and obtain a copy July 7, 1992 arrest 
warrant; any evidence from the relevant 
local law enforcement office and/or court 
about when the warrant was served on the 
veteran; any other investigative reports 
that may shed light on the veteran's 
knowledge of when the arrest warrant was 
issued and what actions he may have taken 
upon becoming aware of the arrest warrant 
(either through proper service or through 
actual notice); and any evidence or 
information such as court documents as to 
the disposition of the charges including 
whether the charges were dismissed.   

2.  Conduct an audit of the veteran's 
disability compensation benefits in order 
to determine the precise amount of the 
overpayment. 

3.  After the above development has been 
completed, adjudicate the issue of 
whether the veteran was a fugitive felon 
under 38 U.S.C.A. § 5313B and 
38 C.F.R. § 3.665(n) and whether the VA 
compensation benefits were properly 
terminated and the overpayment 
indebtedness is valid.  If the 
adjudication remains adverse, furnish to 
the veteran and his representative a 
supplemental statement of the case and 
the appropriate opportunity for a 
response.  Then return the case to the 
Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



